Citation Nr: 0840388	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date (EED) prior to 
April 26, 2004, for the grant of service connection for 
defective hearing in the left ear.

2.  Entitlement to an earlier effective date (EED) prior to 
April 26, 2004, for the grant of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1998 to May 2002 
during which time he was exposed to noise in his work on a 
guided missile cruiser.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran provided testimony before the undersigned Acting 
Veterans Law Judge at the VARO on Travel Board in July 2008; 
a transcript is of record.

During the course of the current appeal, the veteran raised 
the issue of entitlement to an increased evaluation for his 
service-connected disabilities.  However, this is not part of 
the current appellate review.  


FINDINGS OF FACT

1.  The veteran was discharged from service in May 2002; he 
did not file a claim for VA benefits at that time.  

2.  In April 2004, the veteran filed his initial claim for VA 
benefits to include defective hearing and tinnitus.  

3.  There is no indication in the record that any service 
connection claim for defective hearing or tinnitus, either 
formal or informal, was filed at or after service separation 
and prior to April 2004 and the veteran has not so claimed.   


CONCLUSION OF LAW

The criteria for an effective date earlier than April 26, 
2004, for the award of service connection for left ear 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§§ 5103, 5107, 5110, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.155, 3.159, 3.400, 20.200, 20.201, 20.302 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

By way of RO correspondence and the Board actions, as well as 
SOC and SSOCs, since he filed the claim, he has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he had no other information 
or evidence to give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal. 

Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

Thus, any absence of information was harmless error, and to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues, the Board notes that 
this has been provided that information in correspondence and 
in the SOC and SSOCs.  In addition, he has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria, Factual Background, and 
Analysis

The award of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The Court of Appeals for Veterans Claims has held that the 
date of the filing of a claim is controlling in effective-
date determinations.  See Lalonde v. West, 12 Vet. App. 377, 
380 (1999).  The Court also found that the effective date of 
an award of service connection is not based upon the date of 
the earliest medical evidence demonstrating entitlement, but 
on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

Under 38 C.F.R. § 3.155, any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Since the Board is required to address all potential 
arguments, it is noted that points relevant to an earlier 
effective date which might have been made but were not 
specifically made in this case include whether there might 
have been clear and unmistakable error (CUE) in prior rating 
action [there was no such prior action nor is it herein 
claimed]; or that he had a claim pending which was somehow 
overlooked.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than 
the date of a final decision). 

The veteran had active service from June 1998 to May 2002.  

The veteran filed his initial claim for benefits in a VA Form 
21-526 received on April 26, 2004.

He was subsequently examined by VA in June 2004 to determine 
the nature of his hearing loss and tinnitus.  He did not at 
that time present any additional evidence with regard to his 
hearing acuity or tinnitus from the period of separation from 
service until his claim.  At the time of the VA examination, 
he said he had been told that he had hearing problems when he 
applied for employment.

On January 11, 2006, a copy of a letter to the veteran from a 
prospective employer with the Federal Government, dated June 
23, 2003, was received by VA for the first time.  That 
document indicated that he needed to present himself for 
audiometric testing regarding his inability to meet a hearing 
standard for employment.  It did not further document the 
nature of any hearing loss or mention tinnitus and did not 
contain, reference or attach any pertinent clinical evidence 
in that regard.

The veteran has recently testified as to his circumstances 
and his sincere belief that he should be granted benefits 
back to the date of separation because he obviously had the 
problems as a result of his service.  He has stated that he 
was not advised of the parameters of requirements of filing 
timely for benefits at the time of his separation from 
service, and admits that he did not do so until he had 
noticeable hearing problems and tinnitus, which had become 
worse some time thereafter and were, on retrospect, 
attributed to service.  His paramount assertion is that since 
he has had the disability all along, and that this has been 
substantiated by evidence to include a recent analysis of his 
situation by an audiologist, and that this has now been 
acknowledged by VA, he should be appropriately compensated 
since the inception of the disability.  

With all due respect, however, the veteran's contentions 
ignore the fact that, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In essence, therefore, the Board can accept his premise, 
namely that he had noise exposure in service; that he has had 
hearing problems since service, and that he believes they are 
attributable to service.  In fact, the viability of this 
argument is the essence of any grant for service connection, 
and in this case has been fully acknowledged in the basic 
grant of service connection, which requires chronicity of the 
disability as well as a nexus between the current disorder 
and service.  

However factual that may be, that argument is irrelevant to 
the issue of an earlier effective date for the grant of 
service connection for defective hearing in the left ear and 
tinnitus.  

The veteran's claim was granted in 2004 with an effective 
date of April 26, 2004, the date the claim was received, and 
thus the Board must consider whether any evidence of record 
supports a finding that the veteran's claim warrants an 
earlier effective date for service connection prior thereto.

As stated above, there is no doubt, based upon the applicable 
laws and regulations, that it is the date of the claim, not 
the date of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court has held that the 
mere presence of a disability does not establish intent on 
the part of a claimant to seek service connection for that 
disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  See also 
Brannon v. West, 12 Vet. App. 32, 135 (1998).  

Therefore, while the veteran contends (and the Board can 
accept, solely for the purpose of our present analysis) that 
his disorder began two or more years prior to April 2004, 
that is not a basis upon which the Board may award him an 
earlier effective date for the establishment of service 
connection.  In this regard, it should be noted that the copy 
of the letter from a prospective employer in 2003 referencing 
his need to take additional audiometric testing because of a 
possible hearing loss would seem to sustain his contention 
that he may well have then had the disability for which he 
now has service connection.  Nevertheless, however true that 
hypothesis may be, the letter was not received until 2006, 
and as such cannot be construed to be a claim (formal or 
informal) for anything prior thereto.  Neither it nor 
anything else in the file shows a claim prior to April 2004 
and in truth, the veteran does not really claim to the 
contrary.

In the instant case, the award of service connection for left 
ear hearing loss and tinnitus was granted effective from 
April 26, 2004, the date of receipt of the veteran's claim.  
That is the earliest possible effective date based upon the 
facts of the case and the applicable law and regulations.  
The preponderance of the evidence is clearly against the 
veteran's claim for an effective date earlier than April 26, 
2004, for left ear hearing loss and tinnitus.


ORDER

An effective date earlier than April 26, 2004, for the grant 
of service connection for left ear defective hearing and 
tinnitus is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


